Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 1 of 13 - Page ID#:
                                    3966



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF KENTUCKY
                             CENTRAL DIVISION
                                LEXINGTON

CRIMINAL ACTION NO. 18-81-REW

UNITED STATES OF AMERICA                                                   PLAINTIFF


V.                 RESPONSE TO MOTION FOR SEVERANCE


LIVIU-SORIN NEDELCU                                                      DEFENDANT


                                     * * * * *

      Comes the United States, through counsel, and responds in opposition to the

Defendant, LIVIU-SORIN NEDELCU’s motion to sever his case for trial [DE 516], for

the reasons stated below.

                                     Background

      The Superseding Indictment charges each defendant, including NEDELCU, with

being a member of an extensive racketeering conspiracy, which has been described as the

Alexandria Online Auction Fraud (“AOAF”) Network, in addition to being members of

conspiracies to commit wire fraud and/or money laundering. The RICO conspiracy

involved several tiers or players within the conspiracy, each of whom performed distinct,

but mutually required, symbiotic roles. There were individuals who placed advertisements

for non-existent items on the internet; individuals who dealt with prospective buyers

(victims) on the phone; players who received the prepaid cards or other form of payment

from the victims; players who received information related to the victim payments, and
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 2 of 13 - Page ID#:
                                    3967



then converted it to cash; bitcoin sellers who converted the cash to bitcoin and transmitted

it to Romania; and, those individuals in Eastern Europe who converted the bitcoin back

into fiat currency.

       NEDELCU does not challenge joinder under Rule 8 of the Federal Rules of

Criminal Procedure; in fact, the tenor of his Motion suggests a concession on that point.

[DE 516-1, at Page ID# 3818 (noting that “joinder may have been permissible under Rule

8(b)”]. Given this statement, the Government has elected not to address joinder, and

incorporates instead the Court’s analysis in its February 12, 2020 Order denying co-

defendant Vlad-Calin Nistor’s motion for severance. [DE 522, at Page ID# 3861–3863].

The Government respectfully submits that the same principles discussed in the Court’s

Order apply here.

       NEDELCU instead argues that severance is warranted under Rule 14(a) to “present

a defense that he was not part of the AOAF Network, to permit high-level managers of the

AOAF Network to testify that he was not an associate, to avoid confusion among jurors,

and to provide him a fair trial.” [DE 516-1, at Page ID# 3819]. Because his arguments are

contrary to settled law and the facts of this case, the motion must be denied.

                                        Argument

       The law presumes a joint trial of jointly indicted coconspirators. Zafiro v. United

States, 506 U.S. 534 (1993); United States v. Driver, 535 F.3d 424, 427 (6th Cir. 2008)

(“As a general rule, persons jointly indicted should be tried together.”). This presumption

is strong. United States v. Caver, 470 F.3d 220, 238 (6th Cir. 2006) (“[A] strong policy

                                             2
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 3 of 13 - Page ID#:
                                    3968



presumption exists in favor of joint trials when charges will be proved by the same evidence

and result from the same acts.”). To rebut that presumption, NEDELCU must demonstrate

that a specific trial right will be denied by a joint trial, or that the jury will be unable to

compartmentalize the evidence relating to him. Id. “[A] defendant seeking severance at

trial bears a strong burden and must demonstrate substantial, undue, or compelling

prejudice.” United States v. Davis, 177 F.3d 552, 558 (6th Cir. 1999).

       It is not unusual for a conspiracy to involve many different types of players, with

varying levels of evidence against them, and varying degrees of culpability. See United

States v. Causey, 834 F.2d 1277, 1288 (6th Cir. 1987) (“[A] defendant is not entitled to a

severance simply because the evidence against a codefendant is far more damaging than

the evidence against him. . . . The presentation of evidence applicable to more than one

defendant is simply a fact of life in multiple defendant cases.”); see also United States

v. Ledbetter, 137 F. Supp. 3d 1042, 1053–54 (S.D. Ohio Oct. 2, 2015) (collecting and citing

Sixth Circuit cases). In fact, Courts have refused to grant severance on the basis that

       (1): a defendant might have a better chance for acquittal if tried separately”;
       “the co-defendants had different levels of culpability than the defendant
       seeking severance”; (3) “the other defendants had a criminal record”; (4)
       “there might be hostility or a conflict of interest between the defendants”; or
       (5) “evidence may be admissible against one defendant but not against
       others.” 1A Charles Alan Wright et al., Federal Practice and Procedure, §
       223 (4th ed. 2015) (collecting cases); United States v. Gardiner, 463 F.3d
       445, 473 (6th Cir.2006) (same); Lloyd, 10 F.3d at 1215 (same).

Ledbetter, 137 F. Supp. 3d at 1050.

       “Disparity of evidence is not generally enough to cause the granting of a separate

trial.” Id. at 1053–54 (holding that neither the number of defendants, the potential for a
                                              3
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 4 of 13 - Page ID#:
                                    3969



spillover effect from the evidence, nor the likelihood of antagonistic defenses warranted

severance). To support severance, the claimed prejudice must be “compelling, specific,

and actual.” United States v. Saadey, 393 F.3d 669, 678 (6th Cir. 2005).

       Against these bedrock principles, NEDELCU’s arguments are largely routine. He

claims a need for testimony from co-defendants to show that he was not part of the RICO

conspiracy, and if he is unable to elicit this testimony, NEDELCU claims that jurors would

become confused and potentially convict him based on the spillover effect of prejudicial

evidence. These arguments are conclusory, speculative, and just as applicable to every

other member of the charged RICO conspiracy. See United States v. Martinez, 432 F.

App’x 526, 529 (6th Cir. 2011) (“[S]everance motion must be something more than the

run-of-the-mill, plain vanilla prejudice that is incident to . . . any criminal trial involving

more than one defendant.”).        The Government will address NEDELCU’s specific

arguments in turn.

       NEDELCU claims a need to call co-defendants who, in his estimation, will claim

no knowledge or association with him in any of the charged crimes in the Superseding

Indictment. More specifically, NEDELCU claims that he must call Stoica, Popescu, and

Ologeanu to testify about his lack of connections or associations to the RICO enterprise,

which he will be unable to do absent severance [DE 516-1, at Page ID# 3822].

       A stringent test is to be employed in ruling on a motion for severance in order
       to obtain a codefendant’s testimony. The defendant “must demonstrate: (1) a
       bona fide need for the testimony, (2) the substance of the testimony, (3) its
       exculpatory nature and effect, and (4) that the codefendant will in fact testify
       if the cases are severed.”

                                              4
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 5 of 13 - Page ID#:
                                    3970



United States v. Causey, 834 F.2d 1277, 1287 (6th Cir. 1987).

       NEDELCU’s argument in support of severance fails on each of these factors. First,

NEDELCU cannot establish a bona fide need for the testimony or its exculpatory nature

and effect. “The government need not prove that each conspirator knew every member of

the conspiracy, or that each knew of the full extent of the conspiracy, because such facts

may be inferred from the interdependence of the enterprise.” United States v. Rogers, 118

F.3d 466, 478 (6th Cir. 1997). And this is particularly true in a complex cyber conspiracy

in which actors took advanced operational security measures to conceal identities and

obfuscate conduct. Thus, even if true, lack of knowledge of the other coconspirators cannot

be a basis for severance in this case.

       Second, NEDELCU’s argument is nothing but unsupported conjecture about the

substance of his co-defendants’ testimony. NEDELCU offers nothing concrete to suggest

that those co-defendants will testify in his favor. And finally, NEDELCU offers nothing

concrete (other than “information and belief” as to Stoica [DE 516-1 at Page ID # 3821])

to suggest that those co-defendants, still awaiting trial, will waive their Fifth Amendment

rights to testify on behalf of NEDELCU. See United States v. Coffman, No. 09-CR-181-

KKC, 2010 WL 4102266, at *4 (E.D. Ky. Oct. 5, 2010) (rejecting a defendant’s request

for severance based on Causey because “the Defendant does not provide a bona fide need

for the testimony, does not state the substance of the testimony, does not describe the

testimony’s exculpatory nature and effect, and does not demonstrate that [the desired

witness] would in fact waive his Fifth Amendment privilege against self-incrimination if

                                            5
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 6 of 13 - Page ID#:
                                    3971



the case were severed.”)

       NEDELCU confirms the unlikelihood of this argument succeeding in a footnote.

[Id. at Page ID# 3819 (“Mr. Nedelcu acknowledges that the facts set forth herein may not

meet this stringent standard.”)]. And for good reason. The “extraordinary remedy” of

severing properly joined coconspirators is not justified under these circumstances. United

States v. Franklin, 415 F.3d 537, 556 (6th Cir. 2005).

       NEDELCU next, presumably in an effort to challenge the sufficiency of the

Government’s evidence, offers a narrow characterization of his own conduct within the

larger scope of the RICO count. He relies on 3 pages of a 47-page U.S. Secret Service

memorandum, 1 cherry-picking portions that ostensibly demonstrate his limited association

with the Enterprise. From these records, NEDELCU offers a self-serving characterization

of the facts, claiming that he should be accountable only for those direct links between

himself and other individuals charged. [DE 516-1, at Page ID# 3820 (“There are no

allegations in the [Superseding] Indictment setting forth Mr. Nedelcu’s association in fact

with the AOAF Network or any of his co-defendants, other than Adrian Mitan (an old

friend), and the Confidential Source.”).] 2

       But NEDELCU’s argument ignores the references to “others known and unknown


1
  Even this Memorandum was a non-exhaustive preview of the evidence against NEDELCU.
2
  In citing to United States v. Gallo, 668 F. Supp. 736 (E.D.N.Y. 1987) – a case granting
severance to minor defendants – NEDELCU seems to insinuate that he was a minor participant.
But, as evidenced in the Superseding Indictment (calling him a mid-level manager), the
Memorandum, and evidence to be introduced at trial, NEDELCU is far from the minor
participant severed in Gallo. Moreover, the Court has already rejected the application of Gallo
to the present case. [DE 522 at Page ID # 3867, n. 11 (“Ultimately, this case, despite its
complexity, is a far cry from Gallo.”)].
                                               6
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 7 of 13 - Page ID#:
                                    3972



to the Grand Jury” -- unindicted coconspirators [See, e.g., DE 249 at Page ID # 2404, 2407]

– in the Superseding Indictment and NEDELCU’s place within the overall RICO

conspiracy count, which details a sweeping, layered scheme perpetrated by the “leaders,

members, and associates” of an enterprise engaged in multiple acts of racketeering. [DE

249, at Page ID# 3860]. Each tier within the conspiracy received a portion or portions of

the illegally obtained proceeds. For the jury to understand the conspiracy, all of its layers

and players must be described by the evidence. To understand any one defendant’s role,

including NEDELCU’s, requires seeing the evidence supporting everyone’s role. Much of

the “same evidence” tied to the “same acts” will be used to prove, not only the existence

of the Enterprise, but also the various co-defendants’ associations to it, and Sixth Circuit

law rejects severance in those situations. See Caver, 470 F.3d at 238.

       NEDELCU’s reliance on the Secret Service memorandum actually undermines his

argument. He claims that, except for establishing NEDELCU’s ties to “old friend” Adrian

Mitan, the memorandum “asserts a link between Mr. Nedelcu and one other co-

defendant—Andrei-Catalin Stoica—alleged to be “‘American Massive / Ekathy.’” [DE

516-1, at Page ID# 3820].       But that is simply false.     Investigators also detailed a

transactional relationship between NEDELCU and co-defendant Rossen Iossifov, as well

as fraud and money-laundering connections to co-defendants Dimitrious Brown and

Rashawd Tulloch. Proof related to all of those individuals will demonstrate NEDELCU’s

place as a fraudster within the scheme. To sever NEDELCU and isolate the proof against

him would be inefficient and a striking departure from this Circuit’s law on severance,

                                             7
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 8 of 13 - Page ID#:
                                    3973



which rejects run-of-the-mill requests like NEDELCU’s. See Martinez, 432 F. App’x at

529. Moreover, NEDELCU can cross-examine investigators on the very issues he raises in

his motion to sever. He will suffer no prejudice from a joint trial.

       NEDELCU confuses the evidence at trial, attempting to draw a distinction between

whether he “agreed to associate with the so-called AOAF Network” and “whether he

conspired with the Confidential Source and others to commit money laundering, for

example.” [DE 516-1, at Page ID# 3821]. However, proving the conspiracy with other

members of the AOAF Network to commit money laundering involves overlapping proof

as to whether he participated in conduct of the AOAF Network, so his distinction makes

no difference. He also argues that “[c]ritical questions” exist about “whether Mr. Nedelcu

agreed to associate with the so-called AOAF Network,” given what he characterizes as

limited personal (or nefarious) communications between himself and Stoica. But his

“critical questions” are unsupported by evidence and, even if asked, may elicit answers

without legal consequence. It is axiomatic that defendants “can conspire with individuals

he has never met, so long as he participates and is aware of their assistance in the criminal

venture.” See Rogers, 118 F.3d at 478. And “[f]or the purposes of RICO, the threshold

showing of ‘association’ is not difficult to establish: it is satisfied by proof that the

defendant was aware of at least the general existence of the enterprise named in the

indictment.” United States v. Nicholson, 716 F. App’x 400, 406 (6th Cir. 2017) (quoting

United States v. Parise, 159 F.3d 790, 796 (3d Cir. 1998)).

       NEDELCU’s arguments imply that he will be prejudiced if the acts of others are

                                              8
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 9 of 13 - Page ID#:
                                    3974



admitted in his trial. But to the extent that NEDELCU bemoans the introduction of that

evidence, “[c]onspirators are generally held liable for the known and foreseeable acts of

their co-conspirators committed in furtherance of the conspiracy.” United States v. Walton,

908 F.2d 1289, 1299 (6th Cir. 1990). So, even if NEDELCU might not have performed

the same acts as Stoica, Iossifov, Dimitrious Brown, Rashawd Tulloch, or others,

NEDELCU is criminally liable for the acts of the individuals within the structure of the

conspiracy. 3 See, e.g., United States v. Sutton, 642 F.2d 1001, 1017 (6th Cir. 1980) (“[I]t

is irrelevant that each defendant participated in the enterprise’s affairs through different,

even unrelated crimes, so long as we may reasonably infer that each crime is intended to

further the enterprise’s affairs.”).

       Finally, NEDELCU argues that a joint trial would prevent the jury from making a

reliable judgment about his guilt or innocence, given that the Superseding Indictment

charges other conspiracy counts that do not contain every defendant charged in Count One.

[DE 516-1, at Page ID# 3823]. He confuses whether the evidence to support the wire fraud

and money laundering conspiracies are part of the pattern of racketeering activity necessary

to prove the RICO violation in Count 1. The Superseding Indictment includes wire fraud


3
  In a footnote, NEDELCU insinuates that the Government “arbitrarily determined” that all
individuals transacting through the CS must have been involved in the Enterprise, an
argumentative position that is unsupported by the facts. [DE 516-1, at Page ID# 3820].
NEDELCU overlooks direct financial transactions with at least eight of the charged co-defendants
in this case, including multiple bitcoin transactions with “old friend” Adrian Mitan, who has
pleaded guilty; Americanmassive/Ekathy; Victor-Aurel Grama, a charged fugitive known as
Cekebru; Beniamin-Filip Ologeanu, a charged codefendant known under numerous monikers, but
notably Johnla73; Vlad-Calin Nistor; Rossen Iossifov, known as RG Coins; and Stefan-Alexandru
Paiusi, who has pleaded guilty and was known as Nolimit. These “arbitrary determinations” exist
only in NEDELCU’s mind, not in the anticipated evidence in this case.
                                               9
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 10 of 13 - Page ID#:
                                    3975



 and money laundering as part of the racketeering activities, and notes that Enterprise’s

 purpose is to enrich members of the group through wire fraud and money laundering,

 among other things. Thus, from the face of the Superseding Indictment, the evidence

 supporting the wire fraud and money laundering conspiracies will also support the RICO

 charge.

        As to NEDELCU’s concern with any alleged spillover effect of proof not

 specifically tailored to his conduct, it is well-settled that “the mere fact that all defendants

 did not participate in the events charged in each count does not, without more, compel

 severance.” [DE 522, at Page ID# 3865 (citation omitted).] And the “risk of transference

 of guilt” may be “reduced to the minimum by carefully crafted limiting instructions with a

 strict charge to consider the guilt or innocence of each defendant independently.” United

 States v. Lane, 106 S. Ct. 725, 732 n.13 (1986) (internal quotation marks removed); see

 also United States v. Chavis, 296 F.3d 450, 461–62 (6th Cir. 2002) (analyzing a jury charge

 that minimized any potential effects of spillover evidence).

           A concern for judicial economy is especially important in this case. “The

 predominant consideration of a decision regarding joinder under Rule 8(b) is whether

 joinder would serve the goals of trial economy and convenience; the primary purpose of

 this kind of joinder is to insure that a given transaction need only be proved once.” United

 States v. Frost, 125 F.3d 346, 390 (6th Cir. 1997). In other words, “society has an interest

 in speedy and efficient trials,” and “separate trials produce additional labor for judges and

 juries, which results from the unnecessary repetition of evidence and trial procedures.”

                                               10
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 11 of 13 - Page ID#:
                                    3976



 Caver, 470 F.3d at 238 (internal citations omitted).

        Here, the trial of any single defendant, or subset of defendants, will require a

 presentation of almost all of the evidence that a joint trial would require. The government

 has to prove that NEDELCU, or any other charged coconspirator for that matter, joined a

 criminal enterprise. The existence of a criminal enterprise is an element of the offense.

 That means the evidence of the entire criminal Enterprise must be introduced in any trial,

 separate or joint.    Therefore, severance here would not alleviate the potential for

 transference of guilt. It would only waste court and government time, money, and

 resources. See Martinez, 432 F. App’x at 529 (holding that because the same evidence

 would be admissible whether or not the trial was severed, concerns for judicial economy

 and efficiency outweigh arguments for severance).

        Practically speaking, NEDELCU’s motion makes little sense, especially when “the

 risk of prejudice to defendants in a joint trial is presumably low, because ‘juries are

 presumed capable of sorting evidence and considering separately each count and each

 defendant.’” See Caver, 470 F.3d at 238 (quoting United States v. Welch, 97 F.3d 142, 147

 (6th Cir. 1996)).    NEDELCU directly transacted with numerous charged individuals in

 this case, and his indirect connections to others simply strengthen the need to try all of the

 remaining defendants together. Proving these connections will require duplicative

 testimony between trials, particularly on the RICO count, where the Government will be

 proving the existence of an Enterprise and NEDELCU’s participation in it. Severing

 NEDELCU would result in (at least) two largely duplicative trials.

                                              11
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 12 of 13 - Page ID#:
                                    3977



       For the reasons stated, the motion to sever should be denied.



                                                 Respectfully submitted,


                                                 ROBERT M. DUNCAN, JR.
                                                 UNITED STATES ATTORNEY

                                         By:      /s/ Kathryn M. Anderson
                                                 Kathryn M. Anderson
                                                 Assistant United States Attorney
                                                 260 W. Vine Street, Suite 300
                                                 Lexington, Kentucky 40507-1612
                                                 (859) 685-4885
                                                 Kathryn.Anderson@usdoj.gov

                                                 Kenneth R. Taylor
                                                 Assistant United States Attorney
                                                 260 W. Vine Street, Suite 300
                                                 Lexington, Kentucky 40507-1612
                                                 Ken.Taylor@usdoj.gov
                                                 (859)685-4874

                                                 Timothy C. Flowers
                                                 Senior Trial Attorney
                                                 Computer Crime and Intellectual
                                                 Property Section
                                                 1301 New York Avenue NW, Suite 600
                                                 Washington, DC 20530
                                                 Timothy.Flowers2@usdoj.gov
                                                 (202)353-0684

                                                 Frank Lin
                                                 Senior Counsel
                                                 Computer Crime and Intellectual
                                                 Property Section
                                                 1301 New York Avenue NW, Suite 600
                                                 Washington, DC 20530

                                            12
Case: 5:18-cr-00081-REW-MAS Doc #: 534 Filed: 02/18/20 Page: 13 of 13 - Page ID#:
                                    3978



                                            Frank.Lin@usdoj.gov
                                            (202)305-9266




                                       13
